Citation Nr: 1013558	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  08-22 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, including a major depressive disorder and/or 
agoraphobia.

2.  Entitlement to service connection for a disability 
exhibited by sexual dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel




INTRODUCTION

The Veteran had active service from May 2002 to November 2002 
(and had other period(s) of service, including a reported 
period from February 1995 to May 1995).

This appeal to the Board of Veterans' Appeals (Board) is from 
November 2005 and June 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In a November 2009 VA Form 9, the Veteran requested a hearing 
at the RO before a Member (Veterans Law Judge) of the Board.  
In a March 2010 statement, his representative submitted a 
statement confirming the Veteran's request for a Travel Board 
hearing.  So this hearing must be scheduled before deciding 
this appeal.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§§ 19.75, 19.76, 20.700, 20.703, 20.704 (2009).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing at the earliest opportunity.  
Notify him of the date, time and 
location of the hearing.  Put a copy of 
this letter in his claims file.  If, 
for whatever reason, he changes his 
mind and elects not to have a hearing, 
or fails to report for it, also 
document this in his claims file.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


